Title: 22d.
From: Adams, John Quincy
To: 


       This afternoon, Leonard White called on me; and sat about half an hour. He came from Haverhill, this morning, and returns to night. Between four and five I received an invitation from Putnam, and F. Bradbury, to join them for a party at sleighing. Though not particularly desirous to go I did not refuse; and at about 6 o’clock we started. We went to Sawyer’s tavern, about three miles off, and there danced till between 12 and 1. The company was rather curiously sorted, but the party was agreeable. I Danced with the eldest Miss Frazier, with Miss Fletcher, and with Miss Coats.
       Miss Fletcher appears to be about 20. She is not tall, but has, what is called a very genteel shape. Her complexion, is fair; and her eye is sometimes animated, with a very pleasing expression; but unfortunately she is in Love; and unless the object of her affections is present, she loses all her spirits, grows dull, and unsociable, and can be pleased with nothing. This evening she was obliged to dispense with his company; and the usual effect took place. I endeavour’d as much as possible, to bring on a conversation; but all to no purpose. 
         
          “She sat like Patience on a monument.
          Smiling at grief.”
         
         And as I found she could talk only in monosyllables, I was glad to change my partner. Miss Coats is not in Love, and is quite sociable. Her manners are not exactly what I should wish, for a friend of mine; yet she is agreeable: I am not obliged with her, both to make, and support the conversation: and moreover what is very much in her favour; she is an only daughter and her father has money.
       We return’d to town a little after twelve: but the weather was not very agreeable, as it snow’d violently.
       After we had carried home the Ladies, Putnam came to lodge with me. We sat and chatted about an hour and then retired to bed.
      